  Case 8:19-cv-02770-SDM-AEP Document 12 Filed 12/06/19 Page 1 of 1 PageID 73



VERIFIED RETURN OF SERVICE                                                                                           Job # 288907

Client Info:
MALLOY & MALLOY, P.L.
JOHN CYRIL MALLOY, III, ESQUIRE
2800 S.W. THIRD AVENUE
MIAMI, FL 33129

Case Info:
PLAINTIFF:                                                             UNITED STATES DISTRICT COURT
GUSHILL INDUSTRIES, INC.                                               Court Division: MIDDLE DISTRICT OF FLORIDA
 -versus-
DEFENDANT:                                                             Court Case # 8:19-CV-2770-T-23-AEP
PROVEN INDUSTRIES, INC., A FLORIDA CORPORATION, RONALD
JAMES LEE II, AN INDIVIDUAL, AND DOES 1-20
Service Info:

Date Received: 11/22/2019 at 12:46 PM
Service: I Served RONALD JAMES LEE II
With: SUMMONS IN A CIVIL ACTION; COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF, AND DEMAND FOR JURY
TRIAL; CIVIL COVER SHEET; EXHIBITS
by leaving with RONALD JAMES LEE II, PERSONALLY

At Residence 309 STAR SHELL DRIVE APOLLO BEACH, FL 33572
On 11/25/2019 at 08:30 PM
Manner of Service: INDIVIDUAL
F.S. 48.031(1) INDIVIDUAL SERVICE



Served Description: (Approx)

               Age: 35, Sex: Male, Race: White-Caucasian, Height: 5' 8", Weight: 185, Hair: Brown Glasses: No

Military Status:

Military Status = No

I OLIVER ILONZO acknowledge that I am authorized to serve process, in good standing in the jurisdiction wherein the process was
served and I have no interest in the above action. Under penalties of perjury, I declare that I have read the foregoing document and
that the facts stated in it are true. FS.92.525(2).




                                                                        OLIVER ILONZO
                                                                        Lic # CPS#09-665551


                                                                        CIVIL PROCESS PLUS
                                                                        7350 N.W. 77th Street
                                                                        MIAMI, FL 33166

                                                                        Client # 2019001348
                                                                        Job # 288907




                                                                                                                               1 of 1
